Exhibit 10.2

STOCKHOLDER VOTING AGREEMENT

THIS STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is made and entered into as
of July 15, 2008, by and among VIROPHARMA INCORPORATED, a Delaware corporation
(“Buyer”), LEV PHARMACEUTICALS, INC., a Delaware corporation (“Target”), and the
undersigned stockholders (each, a “Stockholder” and, collectively, the
“Stockholders”) of Target.

Preamble

Concurrently with the execution and delivery hereof, Buyer, HAE ACQUISITION
CORP., a Delaware corporation (“Sub”), and Target are entering into an Agreement
and Plan of Merger of even date herewith (as it may be amended or supplemented
from time to time pursuant to the terms thereof, the “Merger Agreement”), which
provides for the merger (the “Merger”) of Sub with and into Target in accordance
with its terms.

Each stockholder is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of such number of shares of each class of capital stock of Target
as is indicated on the signature page of this Agreement.

In consideration of the execution and delivery of the Merger Agreement by Buyer
and Sub, Stockholders desire to agree to vote the Shares (as defined herein)
over which Stockholder has voting power so as to facilitate the consummation of
the Merger, as further provided herein.

NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree
as follows:

1. Certain Definitions.

(a) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement. For all purposes of and under
this Agreement, the following terms shall have the following respective
meanings:

“Constructive Sale” means with respect to any security a short sale with respect
to such security, entering into or acquiring an offsetting derivative contract
with respect to such security, entering into or acquiring a futures or forward
contract to deliver such security or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits and risks of ownership.

“Shares” means, with respect to any Stockholder, (i) all shares of capital stock
of Target owned, beneficially or of record, by each Stockholder as of the date
hereof, and (ii) all additional shares of capital stock of Target acquired by
Stockholder, beneficially or of record, during the period commencing with the
execution and delivery of this Agreement and expiring on the Expiration Date (as
such term is defined in Section 12 below).

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership



--------------------------------------------------------------------------------

thereof, the offer to make such a sale, transfer, Constructive Sale or other
disposition, and each agreement, arrangement or understanding, whether or not in
writing, to effect any of the foregoing.

2. Transfer and Voting Restrictions.

(a) At all times during the period commencing with the execution and delivery of
this Agreement and expiring on the Expiration Date, each Stockholder shall not,
except in connection with the Merger or as the result of the death of such
Stockholder, Transfer any of the Shares owned by such Stockholder, or discuss,
negotiate, make an offer or enter into an agreement, commitment or other
arrangement with respect thereto.

(b) Each Stockholder understands and agrees that if such Stockholder attempts to
Transfer, vote or provide any other person with the authority to vote any of the
Shares owned by such Stockholder other than in compliance with this Agreement,
Target shall not, and each Stockholder hereby unconditionally and irrevocably
instructs Target not to, (i) permit any such Transfer on its books and records,
(ii) issue a new certificate representing any of the Shares owned by such
Stockholder or (iii) record such vote unless and until such Stockholder shall
have complied with the terms of this Agreement.

(c) From and after the date hereof, except as otherwise permitted by this
Agreement or by order of a court of competent jurisdiction, each Stockholder
will not commit any act that would restrict his legal power, authority and right
to vote all of the Shares then owned of record or beneficially by him or
otherwise prevent or disable such Stockholder from performing any of his
obligations under this Agreement. Without limiting the generality of the
foregoing, except for this Agreement and as otherwise permitted by this
Agreement, from and after the date hereof, each Stockholder will not enter into
any voting agreement with any person or entity with respect to any of the Shares
owned by such Stockholder, grant any person or entity any proxy (revocable or
irrevocable) or power of attorney with respect to any of such Shares, deposit
any of such Shares in a voting trust or otherwise enter into any agreement or
arrangement with any person or entity limiting or affecting such Stockholder’s
legal power, authority or right to vote such Shares in favor of the approval of
the Proposed Transaction.

(d) Notwithstanding anything in this Agreement to the contrary, any Stockholder
may Transfer any Shares owned by such Stockholder to any member of such
Stockholder’s immediate family, to a charity or charitable foundation or to a
trust for the benefit of such Stockholder or any member of such Stockholder;
provided, however, that such a Transfer shall be permitted only if, as a
condition precedent to such Transfer, the transferee in such Transfer agrees in
a writing that is reasonably satisfactory in form and substance to Buyer to be
bound by all terms of this Agreement as though such transferee were a
Stockholder hereunder; provided, further, that (i) Judson Cooper and his
Affiliates who are a party to this Agreement may Transfer up to an aggregate of
2 million Shares and (ii) Joshua Schein and his Affiliates who are a party to
this Agreement may Transfer up to an aggregate of 2 million Shares, in each
case, to a charity or charitable foundation without compliance with the
preceding proviso; provided, finally, that such Transfer to a charity or
charitable foundation pursuant to the preceding proviso shall be permitted only
if, as a condition precedent to such Transfer, another stockholder of Target who
is not a party hereto (an “Additional Stockholder”) agrees in a writing that is
reasonably satisfactory in form and substance to Buyer to be bound by all terms
of this Agreement (with respect to at least as many shares of capital stock of
Target as are Transferred pursuant to the preceding proviso) as though such
Additional Stockholder were a Stockholder hereunder.

3. Agreement to Vote Shares.

(a) Prior to the Expiration Date, at every meeting of the stockholders of Target
called, and at every adjournment or postponement thereof, and on every action or
approval by written consent of the stockholders of Target, each Stockholder
(solely in Stockholder’s capacity as such) shall

 

- 2 -



--------------------------------------------------------------------------------

appear at the meeting or otherwise cause the Shares owned by such Stockholder to
be present thereat for purposes of establishing a quorum and, to the extent not
voted by the persons appointed as proxies pursuant to this Agreement, vote
(i) in favor of approval of the Merger, the Merger Agreement and the other
transactions contemplated thereby (collectively, the “Proposed Transaction”),
(ii) against the approval or adoption of any proposal made in opposition to, or
in competition with, the Proposed Transaction, and (iii) against any of the
following (to the extent unrelated to the Proposed Transaction): (A) any merger,
consolidation or business combination involving Target or any of its
subsidiaries other than the Proposed Transaction; (B) any sale, lease or
transfer of all or substantially all of the assets of Target or any of its
subsidiaries; (C) any reorganization, recapitalization, dissolution, liquidation
or winding up of Target or any of its subsidiaries; or (D) any other action that
is intended, or would reasonably be expected to materially impede, interfere
with, delay, postpone, discourage or adversely affect the consummation of the
Proposed Transaction (each of (ii) and (iii), a “Competing Transaction”).

(b) If Stockholder is the beneficial owner, but not the record holder, of the
Shares, such Stockholder agrees to take all actions necessary to cause the
record holder and any nominees to vote all of the Shares in accordance with this
Section 3.

4. Grant of Irrevocable Proxy.

(a) Each Stockholder hereby irrevocably (to the fullest extent permitted by law)
grants to, and appoints, Buyer and each of its executive officers and any of
them, in their capacities as officers of Buyer (the “Grantees”), each
Stockholder’s proxy and attorney-in-fact (with full power of substitution and
re-substitution), for and in the name, place and stead of such Stockholder, to
vote the Shares, to instruct nominees or record holders to vote such Shares
owned by such Stockholder, or grant a consent or approval in respect of such
Shares in accordance with Section 3 hereof and, in the discretion of the
Grantees with respect to any proposed adjournments or postponements of any
meeting of stockholders at which any of the matters described in Section 3
hereof is to be considered.

(b) Each Stockholder represents that any proxies heretofore given in respect of
Stockholder’s shares that may still be in effect are not irrevocable, and such
proxies are hereby revoked.

(c) Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
such Stockholder under this Agreement. Each Stockholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked, except as otherwise provided in this Agreement. Such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 212 of the Delaware General Corporation Law until
termination of this Agreement.

(d) The Grantees may not exercise this irrevocable proxy on any other matter
except as provided above. Each Stockholder may vote the Shares on all other
matters.

(e) Buyer may terminate this proxy with respect to any Stockholder at any time
at its sole election by written notice provided to Stockholder.

5. No Solicitation. Prior to the termination of this Agreement, each
Stockholder, solely in his capacity as a stockholder, shall not directly or
indirectly, (i) solicit, initiate or knowingly encourage, induce or facilitate
the making, submission or announcement of any Acquisition Proposal or take any
action that would reasonably be expected to lead to an Acquisition Proposal,
(ii) except as Target may be permitted pursuant to the Merger Agreement, conduct
or engage in discussions or negotiations with any Person with respect to any
Acquisition Proposal, or disclose any non-public information relating to Target

 

- 3 -



--------------------------------------------------------------------------------

or any of its Subsidiaries to any Person in connection with or in response to an
Acquisition Proposal or an inquiry or indication of interest that could
reasonably be expected to lead to an Acquisition Proposal, (iii) approve,
endorse or recommend any Acquisition Proposal or (iv) enter into any letter of
intent or similar document or any Contract contemplating or otherwise relating
to any Acquisition Transaction.

6. Action in Stockholder Capacity Only. Each Stockholder makes no agreement or
understanding herein as a director, employee, officer or agent of Target. Each
Stockholder signs solely in his capacity as a record holder and beneficial
owner, as applicable, of Shares, and nothing herein shall limit or affect any
actions taken in any other capacity, including without limitation, as an
officer, director, employee, or agent of Target.

7. Representations and Warranties of Stockholder. Each Stockholder, severally
but not jointly, hereby represents and warrants to Buyer as follows:

(a) (i) Such Stockholder is the beneficial or record owner of the shares of
capital stock of Target indicated on the signature page of this Agreement free
and clear of any and all pledges, liens, security interests, mortgage, claims,
charges, restrictions, options, title defects or encumbrances; (ii) such
Stockholder does not beneficially own any securities of Target other than the
shares of capital stock and rights to purchase shares of capital stock of Target
set forth on the signature page of this Agreement; (iii) such Stockholder has
full power and authority to make, enter into and carry out the terms of this
Agreement and to grant the irrevocable proxy as set forth in Section 4; and
(iv) this Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a valid and binding agreement of such Stockholder
enforceable against him in accordance with its terms. Prior to the termination
of this Agreement, such Stockholder agrees to promptly notify Buyer of any
additional shares of capital stock of Target that such Stockholder becomes the
beneficial owner of after the date hereof.

(b) As of the date hereof and for so long as this Agreement remains in effect
(including as of the date of the Stockholders’ Meeting, which, for purposes of
this Agreement, includes any adjournment or postponement thereof), except for
this Agreement or as otherwise permitted by this Agreement, such Stockholder has
full legal power, authority and right to vote all of the Shares then owned of
record or beneficially by him, in favor of the approval and authorization of the
Proposed Transaction without the consent or approval of, or any other action on
the part of, any other person or entity (including, without limitation, any
governmental entity). Without limiting the generality of the foregoing, such
Stockholder has not entered into any voting agreement (other than this
Agreement) with any person or entity with respect to any of the Shares, granted
any person or entity any proxy (revocable or irrevocable) or power of attorney
with respect to any of the Shares, deposited any of the Shares in a voting trust
or entered into any arrangement or agreement with any person or entity limiting
or affecting his legal power, authority or right to vote the Shares on any
matter.

(c) The execution and delivery of this Agreement and the performance by such
Stockholder of his agreements and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any agreement, judgment, injunction, order, decree, law, regulation or
arrangement to which such Stockholder is a party or by which such Stockholder
(or any of his assets) is bound, except for any such breach, violation, conflict
or default which, individually or in the aggregate, would not impair or
adversely in any material respect affect such Stockholder’s ability to perform
his obligations under this Agreement or render materially inaccurate any of the
representations made by him herein.

(d) Except as disclosed pursuant to the Merger Agreement, no investment banker,
broker, finder or other intermediary is entitled to a fee or commission from
Buyer, Sub or Target in respect of this Agreement based upon any arrangement or
agreement made by or on behalf of such Stockholder.

 

- 4 -



--------------------------------------------------------------------------------

(e) Each Stockholder understands and acknowledges that Buyer, Sub and Target are
entering into the Merger Agreement in reliance upon such Stockholder’s execution
and delivery of this Agreement and the representations and warranties contained
herein.

8. Representations and Warranties of Buyer.

(a) Buyer hereby represents and warrants to Target as follows: (i) Buyer has
full power and authority to make, enter into and carry out the terms of this
Agreement and (ii) this Agreement has been duly and validly authorized by all
necessary action on the part of Buyer and has been duly and validly executed and
delivered by Buyer and constitutes a valid and binding agreement of Buyer
enforceable against it in accordance with its terms.

(b) The execution and delivery of this Agreement and the performance by Buyer of
its agreements and obligations hereunder will not result in any breach or
violation of or be in conflict with or constitute a default under any term of
any agreement, judgment, injunction, order, decree, law, regulation or
arrangement to which Buyer is a party or by which Buyer (or any of its assets)
is bound, except for any such breach, violation, conflict or default which,
individually or in the aggregate, would not impair or adversely affect Buyer’s
ability to perform its obligations under this Agreement or render materially
inaccurate any of the representations made by it herein.

9. Exchange of Shares; Waiver of Rights of Appraisal. If the Merger is
consummated, the Shares shall, pursuant to the terms of the Merger Agreement, be
exchanged for the consideration provided in the Merger Agreement. Each
Stockholder hereby waives, and agrees to prevent the exercise of, any rights of
appraisal with respect to the Merger, or rights to dissent from the Merger, that
such Stockholder may have by virtue of his beneficial ownership of the Shares.

10. Regulatory Approvals. Each of the provisions of this Agreement is subject to
compliance with applicable regulatory conditions and receipt of any required
Consents.

11. Confidentiality. Each Stockholder recognizes that successful consummation of
the transactions contemplated by the Merger Agreement may be dependent upon
confidentiality with respect to the matters referred to herein. In this
connection, pending public disclosure thereof, and so that Buyer may rely on the
safe harbor provisions of Rule 100(b)(2)(ii) of Regulation FD, Stockholder,
solely in his or its capacity as a stockholder, hereby agrees not to disclose or
discuss such matters with anyone not a party to this Agreement (other than his
or its counsel and advisors, if any) without the prior written consent of Buyer
and Target, except for disclosures such Stockholder’s counsel advises are
necessary in order to comply with any Law, in which event Stockholder shall give
notice of such disclosure to Buyer and Target as promptly as practicable so as
to enable Buyer and Target to seek a protective order from a court of competent
jurisdiction with respect thereto.

12. Termination. This Agreement shall automatically terminate and be of no
further force or effect whatsoever on the first to occur of (i) the Effective
Time, (ii) the termination of the Merger Agreement pursuant to the terms
thereof, (iii) any material amendment or modification to the Merger Agreement,
including but not limited to any amendment or modification to the Merger
Consideration and (iv) as to any Stockholder, upon notice from Buyer in
accordance with Section 4(e) hereof (the date of termination being the
“Expiration Date”).

 

- 5 -



--------------------------------------------------------------------------------

13. Miscellaneous Provisions.

(a) Amendments, Modifications and Waivers. No amendment, modification or waiver
in respect of this Agreement shall be effective against any party unless it
shall be in writing and signed by Buyer, Target and each Stockholder.

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among or
between any of the parties with respect to the subject matter hereof and
thereof.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(d) Consent to Jurisdiction; Venue. In any action or proceeding between any of
the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, each of the parties:
(i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state courts of the State of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware,
and (ii) agrees that all claims in respect of such action or proceeding may be
heard and determined exclusively in any Delaware state or federal court sitting
in the State of Delaware.

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

(f) Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder, the prevailing party in
such action or suit shall be entitled to receive a reasonable sum for its
attorneys’ fees and all other reasonable costs and expenses incurred in such
action or suit.

(g) Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, including, without limitation, such
Stockholder’s estate and heirs upon the death of such Stockholder, provided that
except as otherwise specifically provided herein, neither this Agreement nor any
of the rights, interests or obligations of the parties hereto may be assigned by
any of the parties hereto without the prior written consent of the other parties
hereto, except that Buyer, without obtaining the consent of any other party
hereto, shall be entitled to assign this Agreement or all or any of its rights
or obligations hereunder to any one or more Affiliates of Buyer. No assignment
by Buyer under this Section 13(g) shall relieve Buyer of its obligations under
this Agreement. Any assignment in violation of the foregoing shall be void and
of no effect.

(h) No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

(i) Cooperation. Each Stockholder agrees to reasonably cooperate with Buyer and
to execute and deliver such further documents, certificates, agreements and
instruments and to take such

 

- 6 -



--------------------------------------------------------------------------------

other actions as may be reasonably requested by Buyer to evidence or reflect the
transactions contemplated by this Agreement and to carry out the intent and
purpose of this Agreement. Each Stockholder hereby agrees that Buyer and Target
may publish and disclose in the Proxy Statement and the Form S-4 Registration
Statement (including all documents and schedules filed with the SEC), such
Stockholder’s identity and ownership of Shares and the nature of such
Stockholder’s commitments, arrangements and understandings under this Agreement
and may further file this Agreement as an Exhibit to the Form S-4 Registration
Statement or in any other filing made by Buyer or Target with the SEC relating
to the Proposed Transaction.

(j) Severability. If any term or other provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect so long as the
economic or legal substance of this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

(k) Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

(l) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Buyer and Target shall be irreparably harmed and that there shall be no adequate
remedy at law for a violation of any of the covenants or agreements of such
Stockholder set forth in this Agreement. Therefore, each Stockholder hereby
agrees that, in addition to any other remedies that may be available to Buyer or
Target, as applicable upon any such violation, such party shall have the right
to enforce such covenants and agreements by specific performance, injunctive
relief or by any other means to which they are entitled at law or in equity,
without requiring the posting of any bond or other undertaking.

(m) Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if (a) delivered to the appropriate address by hand or overnight courier
(providing proof of delivery), or (b) sent by facsimile with confirmation of
transmission by the transmitting equipment confirmed with a copy delivered as
provided in clause (a), in each case to the parties at the following address or
facsimile (or at such other address or facsimile for a party as shall be
specified by like notice): (i) if to Buyer or Target, to the address or
facsimile provided in the Merger Agreement, including to the persons designated
therein to receive copies; and (ii) if to any Stockholder, to such Stockholder’s
address or facsimile shown below such Stockholder’s signature on the signature
page hereof.

(n) Counterparts. This Agreement may be executed in several counterparts,
including by facsimile, each of which shall be deemed an original and all of
which shall constitute one and the same instrument, and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties; it being understood that all parties need not sign the same
counterpart.

(o) Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

(p) Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.

 

- 7 -



--------------------------------------------------------------------------------

(q) Several Obligations. Notwithstanding anything in this Agreement to the
contrary, the obligations of the Stockholders hereunder shall be several but not
joint and no Stockholder shall be responsible for any act or inaction by any
other Stockholder. Each Stockholder agrees that such Stockholder’s obligations
under this Agreement is a several obligation of such Stockholder, and that the
failure by any other Stockholder to perform such other Stockholder’s obligations
under this Agreement or the breach by any other Stockholder of any
representation or warranty hereunder shall not constitute a bar, limitation,
prohibition or defense to the enforcement of this Agreement against any
Stockholder.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

VIROPHARMA INCORPORATED  

/s/ Vincent J. Milano

By:   Vincent J. Milano Its:   Vice President, Chief Operating Officer, Chief
Financial Officer and Treasurer LEV PHARMACEUTICALS, INC.  

/s/ Judson Cooper

By:   Judson Cooper Its:   Chairman



--------------------------------------------------------------------------------

JUDSON COOPER

/s/ Judson Cooper

 

Address: c/o Lev Pharmaceuticals, Inc. 675 Third Avenue, Suite 2200 New York, NY
10017 Telephone:   (212) 682-3096 Facsimile:   (212) 682-2559

Shares Beneficially Owned by Stockholder:

16,028,703 shares of Target Common Stock

  3,027,450 Options to acquire Target Common Stock



--------------------------------------------------------------------------------

JOSHUA SCHEIN

/s/ Joshua Schein

 

Address: c/o Lev Pharmaceuticals, Inc. 675 Third Avenue, Suite 2200 New York, NY
10017

Telephone:

  (212) 682-3096

Facsimile:

  (212) 682-2559

Shares Beneficially Owned by Stockholder:

16,738,214 shares of Target Common Stock

  3,027,450 Options to acquire Target Common Stock